Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 27, 2019                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

  159181                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  TOWNSHIP OF FRASER,                                                                                 Richard H. Bernstein
           Plaintiff-Appellant,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 159181
                                                                   COA: 337842
Bay CC: 16-003272-CH
  HARVEY HANEY and RUTH ANN HANEY,
           Defendants-Appellees.

  _________________________________________/

          On order of the Court, the application for leave to appeal the January 17, 2019
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals, and
  we REMAND this case to the Court of Appeals to address whether the published opinion
  in this case is consistent with the published opinion in Baker v Marshall, 323 Mich. App.
590 (2018).

        We do not retain jurisdiction.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 27, 2019
           t0924
                                                                              Clerk